Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This TRANSITION AGREEMENT AND RELEASE (this “Agreement”) is effective as of
August 14, 2017 (the “Effective Date”), by and between Addus HealthCare, Inc.,
an Illinois corporation (the “Company”), and Brenda Belger, an individual
domiciled in the State of Texas (the “Employee”). The Company and Employee are
hereinafter sometimes referred to individually as a “Party” and collectively as
the “Parties.”

WHEREAS, Employee has served as the Chief Human Resources Officer of the Company
since June 1, 2016, pursuant to an Employment and Non-Competition Agreement, as
amended and restated on April 25, 2017 (the “Employment Agreement”);

WHEREAS, Employee intends to retire from employment and has provided notice of
her intent to terminate the Employment Agreement without Good Reason prior to
the expiration of the Employment Term (as defined therein), pursuant to, and in
accordance with, Section 7(b) of the Employment Agreement;

WHEREAS, the Company, however, desires to continue to employ Employee in a
reduced, non-executive role from and after the Effective Date until April 6,
2018 in order for Employee to perform certain transition services for the
Company as set forth in this Agreement (the “Transition Services”);

WHEREAS, in exchange for the additional promises set forth herein, Employee has
agreed to perform the Transition Services, and the Company has agreed to employ
Employee; and

WHEREAS, Employee acknowledges that, as a result of Employee’s Section 7(b)
resignation, Employee is not entitled to any Severance Pay and would not be
entitled to any portion of the bonus described in Section 3(b) of the Employment
Agreement absent Employee’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties, intending to be legally bound, agree as follows:

1. Term of Employment.

The Company hereby employs the Employee, and the Employee hereby accepts
employment by the Company for the period commencing as of the Effective Date and
ending on April 6, 2018 (the “Transition Term”).

2. Employment Duties.

Beginning on the Effective Date and continuing through September 1, 2017 (the
“Initial Employment Period”), Employee shall provide orientation assistance to
the Chief Human Resources Officer of the Company. After September 1, 2017, and
for the remainder of the Transition Term (the “Consulting Period”), Employee
shall instead serve as a full time non-exempt consultant to the Company,
providing services to affect the orderly transition of Employee’s former duties
and responsibilities with the Company and such other special projects as
requested by the Company from time to time (the “Transition Services”). During
the Transition Term, Employee shall report directly to the Chief Executive
Officer (the “CEO”) of the Company.



--------------------------------------------------------------------------------

3. Compensation.

The Company will pay the Employee as follows during the Transition Term:

 

  (a) Base Salary. During the Initial Employment Period, the Company will
continue to pay Employee in accordance with the Employment Agreement (the
“Initial Salary”). Thereafter, during the Consulting Period, the Company will
pay Employee a minimum annual salary of $12,000 (the “Consulting Salary”), with
such amount being subject to upward adjustment as necessary to comply with
applicable laws governing minimum wage. As a non-exempt employee, Employee shall
also be eligible to earn during the Consulting Period overtime in accordance
with applicable law. The Initial Salary and the Consulting Salary shall be paid
in accordance with the normal payroll practice of the Company and subject to
applicable withholdings and deductions.

 

  (b) Bonus and Other Compensation. In exchange for Employee’s execution and
performance of this Agreement and her strict compliance with the covenants
incorporated by reference in Section 6 below, the Company agrees to provide
Employee with the following benefits to which Employee would not otherwise be
entitled: (i) payment of a pro rata portion of the bonus Employee would have
received, if any, had Employee continued in employment with the Company through
the payment date at her prior annual salary rate of $275,000 per year and not
given notice of resignation prior thereto, with such pro rata portion being
eight-twelfths of the bonus the Compensation Committee shall award, in its sole
discretion, if any, based on the quantitative and qualitative factors described
on Exhibit B of the Employment Agreement (the “Pro Rata Bonus”); (ii) payment of
all accrued but unused Paid Time Off, with such payment being made on the first
payroll period occurring during the Consulting Period; and (iii) permission to
keep a Company computer, IPad and printer currently residing in Employee’s home,
provided that all other Company property residing on such devices be returned in
accordance with this Agreement. The Bonus and Other Compensation described in
this Section 3(b)(i)-(iii) shall hereinafter be referred to as the “Separation
Benefits.” Employee acknowledges that Employee shall not be eligible to receive
any other bonus other than the Pro Rata Bonus, if any. Employee’s entitlement to
the Separation Benefits above is expressly conditioned on Employee completing
the Transition Term and timely executing, delivering, and not revoking the
general release attached hereto as Exhibit 1 within a sixty (60) day period
following the expiration of the Transition Term.

 

2



--------------------------------------------------------------------------------

  (c) Options. Employee has previously received equity awards pursuant to the
Employment Agreement. Such equity awards shall continue to vest in accordance
with the terms of the 2009 Stock Incentive Plan and applicable award agreements.
However, Employee shall not be eligible for any other stock option or restricted
stock awards during the Transition Term.

4. Expenses.

During the Initial Employment Period, Employee shall be authorized to continue
to incur reasonable business expenses on behalf of the Company in accordance
with the Employment Agreement, and the Company shall reimburse Employee for
reasonable business expenses incurred by her during the Initial Employment
Period in connection with the performance of her duties hereunder but
conditioned upon and subject to the Company’s established policies and
procedures, including written receipt from Employee of an itemized accounting in
accordance with the Company’s regular business expense verification practices.
During the Consulting Period, Employee shall not be authorized to incur
reasonable business expenses on behalf of the Company absent the express written
consent of the CEO.

5. Benefits.

During the Initial Employment Period, Employee shall continue to receive the
same benefits Employee received under Section 5 of the Employment Agreement.
Thereafter, during the Consulting Period, Employee shall be eligible to receive
medical, dental and vision insurance described in Section 5, Paragraph (d) of
the Employment Agreement.

6. Employee Covenants.

Employee acknowledges that Employee has previously executed an Employment
Agreement, which includes in Section 9 thereof certain non-competition,
non-solicitation, non-disclosure, and non-disparagement covenants, as well as
covenants to return Company property; confidentiality and other acknowledgement
provisions; and remedies for any breach of Section 9 of the Employment
Agreement. Employee promises to adhere to all the terms of Section 9 of the
Employment Agreement, which shall remain in full force and effect following
execution of this Agreement and which are hereby incorporated by reference as
originally executed and acknowledged by both Parties, provided, however, that
nothing incorporated herein shall prevent Employee from making a good-faith,
truthful report to a government agency with oversight responsibility of the
Company or from otherwise participating in a government investigation. For an
avoidance of doubt, all remedies for any breach of Section 9 of the Employment
Agreement are also hereby incorporated by reference.

7. Prior Agreement.

Except as otherwise provided herein, including, without limitation with respect
to Section 6 hereof, this Agreement supersedes and is in lieu of any and all
other employment arrangements between Employee and the Company or its
predecessor or any subsidiary, and any and all such employment agreements and
arrangements are hereby terminated and deemed of no further force or effect.

 

3



--------------------------------------------------------------------------------

8. Assignment.

Neither this Agreement nor any rights or duties of Employee hereunder shall be
assignable by Employee, and any such purported assignment by her shall be void.
The Company may assign all or any of its rights hereunder.

9. Notices.

Unless specified in this Agreement, all notices and other communications
hereunder shall be in writing and shall be deemed given upon receipt or refusal
thereof if delivered personally, sent by overnight courier service, mailed by
registered or certified mail (return receipt requested), postage prepaid, or
emailed to the other Party’s email address on the Company’s computer network.
Notice to the respective Parties, if mailed or sent by overnight courier
service, shall be to the following addresses:

 

  (a) if to Employee, to:

 

     Brenda Belger

     165 Lake View Circle

     Montgomery, Texas 77356

 

  (b) if to the Company, to:

 

     Addus HealthCare, Inc.

     6801 Gaylord Parkway

     Suite 110

     Frisco, TX 75034

     Attention: CEO

 

     with a copy, which shall not constitute notice, to:

 

     Bass Berry & Sims PLC

     150 Third Avenue South

     Suite 2800

     Nashville, TN 37201

     Attention: David Cox, Esq.

     Telephone: (615) 742-6299

     Facsimile: (615) 742-2864

     E-mail: dcox@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 9.

10. Amendment.

This Agreement may not be changed, modified, or amended except in writing signed
by both Parties to this Agreement.

 

4



--------------------------------------------------------------------------------

11. Waiver of Breach.

The waiver by either Party of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by either
Party.

12. Invalidity of Any Provision.

The provisions of this Agreement are severable, it being the intention of the
Parties that, should any provision hereof be invalid or unenforceable, such
invalidity or enforceability of any provisions shall not affect the remaining
provisions hereof, but the same shall remain in full force and effect as if such
invalid or unenforceable provision or provisions were omitted.

13. 409A Compliance.

This Agreement is intended to comply with or be exempt from Code §409A, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A. Notwithstanding
any other provision to the contrary, a termination of employment with the
Company shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in §409A) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Code §409A and Section 1.409A-1(h) of the Treasury Regulations and,
for purposes of any such provision of this agreement, references to a
“separation,” “termination,” “termination of employment or like terms shall mean
“separation from service.” If Employee is a specified employee within the
meaning of that term under Code §409A, then with regard to any payment that is
considered non-qualified deferred compensation under Code §409A and payable on
account of a separation from service, such payment shall be made on the date
which is the earlier of (i) the expiration of the six (6)-month period measured
from the date of such separation from service, and (ii) the date of Employee’s
death (the “Delay Period”) to the extent required under Code §409A. Upon the
expiration of the Delay Period, all payments delayed shall be paid to Employee
in a lump sum, and all remaining payments due under this Agreement shall be paid
or provided for in accordance with the normal payment dates specified herein. To
the extent any reimbursements or in-kind benefits under this Agreement
constitute non-qualified deferred compensation for purposes of Code §409A,
(i) all such expenses or other reimbursements under this Agreement shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Employee, (ii) any right to such
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit and (iii) no such reimbursement, expenses eligible for
reimbursement or in-kind benefits provided in any taxable year shall in any way
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. For purposes of Code §409A, Employee’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments. In no
event shall any payment under this Agreement that constitutes non-qualified
deferred compensation for purposes of Code §409A be subject to offset,
counterclaim or recoupment by any other amount unless otherwise permitted by
Code §409A.

 

5



--------------------------------------------------------------------------------

14. Governing Law.

This Agreement shall be governed by, and construed, interpreted, and enforced in
accordance with, the laws of the State of Texas as applied to agreements
entirely entered into and performed in Texas by Texas residents exclusive of the
conflict of laws provisions of any other state.

15. Arbitration.

Except as set forth below, any controversy or claim arising out of or relating
to this Agreement (including, without limitation, as to arbitrability and any
disputes with respect to the Employee’s employment with the Company or the
termination of such employment), or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect as of the date of filing of the arbitration
administered by a person authorized to practice law in the State of Texas and
mutually selected by the Company and Employee (the “Arbitrator”). If the Company
and Employee are unable to agree upon the Arbitrator within fifteen (15) days,
they shall each select an arbitrator within fifteen (15) days, and the
arbitrators selected by the Company and Employee shall appoint a third
arbitrator to act as the Arbitrator within fifteen (15) days (at which point the
Arbitrator alone shall judge the controversy or claim). The arbitration hearing
shall commence within ninety (90) calendar days after the Arbitrator is
selected, unless the Company and Employee mutually agree to extend this time
period. The arbitration shall take place in Dallas, Texas. The Arbitrator will
have full power to give directions and make such orders as the Arbitrator deems
just. Nonetheless, the Arbitrator explicitly shall not have the authority,
power, or right to alter, change, amend, modify, add, or subtract from any
provision of this Agreement except pursuant to Section 12. The Arbitrator shall
issue a written decision that sets forth the essential findings and conclusions
upon which the Arbitrator’s award or decision is based within thirty (30) days
after the conclusion of the arbitration hearing. The agreement to arbitrate will
be specifically enforceable. The award rendered by the Arbitrator shall be final
and binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered in any court of competent jurisdiction. The Company
and Employee shall each pay one-half (1/2) of the fees of the Arbitrator.
Notwithstanding anything set forth above to the contrary, in the event that the
Company seeks injunctive relief and/or specific performance to remedy a breach,
evasion, violation, or threatened violation of this Agreement, Employee
irrevocably waives her right, if any, to have any such dispute decided by
arbitration or in any jurisdiction or venue other than a state or federal court
in the State of Texas. For any such action, Employee further irrevocably
consents to the personal jurisdiction of the state and federal courts in the
State of Texas.

16. WAIVER OF JURY TRIAL.

NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION, IN WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION 19 HAVE
BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND

 

6



--------------------------------------------------------------------------------

THESE PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HERETO HAS IN ANY
WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF
THIS SECTION 16 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

20. Attorneys’ Fees.

If either Party is required to enforce any of her or its rights under this
Agreement, including, without limitation, any right under Section 6 hereof, the
prevailing party shall be entitled to recover from the other Party all
attorneys’ fees, court costs, and other reasonable expenses incurred in
connection with the enforcement of those rights.

21. Survival.

Notwithstanding anything herein to the contrary, obligations under this
Agreement which by their nature would continue beyond the termination of this
Agreement, including without limitation those obligations contained in
Section 6, shall survive termination or expiration of this Agreement for any
reason.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ADDUS HEALTHCARE, INC. By:  

/s/ R. Dirk Allison

Name:   R. Dirk Allison Title:   President & Chief Executive Officer

/s/ Brenda Belger

Brenda Belger

Signature page to Belger Employment Agreement



--------------------------------------------------------------------------------

Exhibit 1

GENERAL RELEASE

In consideration of the Separation Benefits described in the Transition
Agreement and Release by and between Addus HealthCare, Inc., an Illinois
corporation (the “Company”), and Brenda Belger, an individual domiciled in the
State of Texas (the “Employee”) (the “Transition Agreement”), and as required by
Section 3(d) thereof, Employee hereby agrees to the following general release
(the “Release”). The Company and Employee are hereinafter sometimes referred to
individually as a “Party” and collectively as the “Parties.”

1. Release.

(a) Employee hereby waives, releases, and forever discharges the Company, its
subsidiaries, business units, affiliates, parent companies, predecessors,
successors, and its respective officers, directors, employees, agents, and legal
counsel (collectively, the “Released Parties”) from any and all claims, causes
of action, demands, damages, costs, expenses, liabilities, grievances, or other
losses, whether known or unknown, that in anyway arise from, grow out of, or are
related to Employee’s employment with the Company, Employee’s termination of
employment with the Company, or events that occurred before the date Employee
executes this Release. Employee understands that the general release of claims
contained in this Section 1 does not, however, waive any claim or cause of
action that may arise after this Release is executed by Employee.

(b) Without limiting the generality of the foregoing, this general release of
claims is intended to and shall release the Released Parties from any and all
claims arising under federal, state, or local law prohibiting employment
discrimination and all claims arising out of any legal restrictions on the
Company’s right to terminate its employees, including any breach of contract
claims. This general release of claims also specifically releases the Released
Parties from all claims under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (ADEA), the National Labor
Relations Act (NLRA), the Employment Retirement Income Security Act (ERISA), the
Americans with Disabilities Act (ADA), the Uniformed Services Employment and
Reemployment Rights Act (USERRA), the Genetic Information Nondiscrimination Act
(GINA), and the Equal Pay Act (EPA), as well as all other applicable federal,
state, or local codes, laws, regulations, and ordinances concerning Employee’s
employment. This general release of claims shall not apply to claims that cannot
be waived as a matter of law, including certain wage claims under the Fair Labor
Standards Act (FLSA) or other state laws, claims under any applicable workers’
compensation laws, or claims under unemployment compensation laws.

2. No Current Claims; Covenant Not to Sue. Employee represents and warrants that
Employee has not filed any complaint(s) or charge(s) against the Company or any
of the other Released Parties with the Equal Employment Opportunity Commission
(“EEOC”) or the state commission empowered to investigate claims of employment
discrimination, the Department of Labor, the Office of Federal Contract
Compliance Programs, or with any other

 

9



--------------------------------------------------------------------------------

local, state, or federal agency or court. Employee acknowledges and understands,
however, that nothing in this Release shall prevent Employee from filing a
charge of discrimination with the EEOC or a comparable state agency, but
Employee agrees that should Employee obtain damages, or should the EEOC or any
other third party obtain damages or other relief on Employee’s behalf, arising
out of a claim concerning Employee’s employment with the Company, Employee will
completely waive and forego the receipt of all such damages or other relief.
Other than as authorized by the second sentence of this Section 2, Employee
covenants and agrees not to file, commence, or initiate, whether directly or
indirectly, any complaint or charge of any nature, whether related to employment
discrimination or not, at any time hereafter against any of the Released
Parties, and if any court, tribunal, or agency assumes or has assumed
jurisdiction over any such complaint or charge, Employee shall promptly request
in writing that the court, tribunal, or agency dismiss the matter. If Employee
breaches this covenant not to sue, Employee hereby agrees to pay all of the
reasonable costs and attorneys’ fees actually incurred by the Released Parties
in defending against such claims, together with any further damages as may
result, directly or indirectly, from that breach.

3. No Admission of Wrongdoing or Liability. It is understood and agreed that
this Release is in compromise of all existing, potential, or disputed claims.
Nothing contained in this Release will constitute, or be construed as or is
intended to be, an admission or an acknowledgment by the Released Parties of any
wrongdoing or liability, all such wrongdoing and liability being expressly
denied.

4. Confidential Nature of This Release. Employee agrees to maintain absolute
confidentiality and secrecy concerning the terms of this Release and will not
reveal, or disseminate by publication in any manner whatsoever, this document or
any matters pertaining to it to any other person (in the broadest sense of the
term), including without limitation any past or present employee, officer, or
director of the Company or any media representative, except as required by legal
process. This confidentiality provision does not apply to communications
necessary between immediate family members, legal and financial planners, or tax
preparers. However, Employee shall ensure that such individuals also uphold the
confidentiality of this Release.

5. Restrictive Covenants. Employee acknowledges that Employee has previously
executed a Transition Agreement, which incorporates by reference in Section 6
thereof certain non-competition, non-solicitation, non-disclosure, and
non-disparagement covenants, as well as covenants to return Company property;
confidentiality and other acknowledgement provisions; and remedies for any
breach of Section 6 of the Transition Agreement. Employee acknowledges and
understands that the restrictive covenants included in Section 6 of the
Transition Agreement survive the termination or expiration of the Transition
Agreement and shall remain in full force and effect following the execution of
this Release.

6. Disclosure. Employee acknowledges and warrants that Employee is not aware of,
or that Employee has fully disclosed to the Company, in writing, any matters for
which Employee was responsible or that came to Employee’s attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.

 

10



--------------------------------------------------------------------------------

7. Company Property. Employee represents and covenants that Employee has
returned, or will return to Company, upon Company’s request and in no event any
later than the March 13, 2018, all property of the Company, including but not
limited to all keys to the Company’s offices, all equipment of any type, all
documents, client lists, vendor lists, sales data or sales materials, customer
preferences, marketing materials, product cost information, written information,
forms, formulae, Company plan documents, Company legal documents, work-related
e-mails, password access codes, and any other items relating to the Company’s
business that Employee generated or received from the Company (or any entity
affiliated with the Company), as well as any records and copies of the same,
which are in Employee’s possession or control, including but not limited to all
originals, copies, derivations, and summaries of any of the Company’s
confidential or proprietary information and/or trade secrets. Employee agrees to
destroy any and all Company documents, including but not limited to e-mails and
documents that Employee may have stored on Employee’s personal computers or
other electronic devices of any kind.

8. Remedies. Employee understands and agrees that if Employee breaches any term
of this Release, including, without limitation, any obligation under Section 5
hereof, Employee shall be subject, upon petition to any court of competent
jurisdiction, to any remedy available to the Company at law or in equity,
including the disgorgement and recoupment of any consideration given under this
Release and the Transition Agreement; temporary, preliminary, and permanent
injunctive relief enjoining Employee from any such breach or threatened breach,
without the necessity of proving the inadequacy of monetary damages or the
posting of any bond or security; damages; and pursuant to Section 17 hereof,
payment of all reasonable attorney’s fees incurred by the Company.

9. Binding Effect. This Release will be binding upon and inure to the benefit of
the Parties and their respective officers, directors, employees, agents, legal
counsel, heirs, successors, and assigns.

10. Governing Law. This Release will be governed by and construed and enforced
in accordance with the laws of the State of Texas, without regard to its choice
of law rules.

11. Notice. All notices, demands, or other communications hereunder shall be in
writing and shall be deemed to have been duly given and received (i) if
delivered personally, (ii) three (3) business days after being mailed, certified
mail, return receipt requested, (iii) one (1) business day after being sent by
nationally recognized overnight delivery service, or (iv) if sent via facsimile
or similar electronic transmission during normal business hours, as evidenced by
mechanical confirmation of such facsimile or other electronic transmission:

 

  (a) if to Employee, to:

 

     Brenda Belger

     165 Lake View Circle

     Montgomery, Texas 77356

 

11



--------------------------------------------------------------------------------

  (b) if to the Company, to:

 

     Addus HealthCare, Inc.

     6801 Gaylord Parkway

     Suite 110

     Frisco, TX 75034

     Attention: CEO

 

     with a copy, which shall not constitute notice, to:

 

     Bass Berry & Sims PLC

     150 Third Avenue South

     Suite 2800

     Nashville, TN 37201

     Attention: David Cox, Esq.

     Telephone: (615) 742-6299

     Facsimile: (615) 742-2864

     E-mail: dcox@bassberry.com

Any Party may change its address for notice by giving all other Parties notice
of such change pursuant to this Section 11.

12. Counterparts. This Release may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall be
considered one and the same Release. Counterpart signature pages to this Release
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

13. No Waiver. Should the Company fail to require strict compliance with any
term or condition of this Release, such failure shall not be deemed a waiver of
such terms or conditions, nor shall the Company’s failure to enforce any right
it may have preclude it from thereafter enforcing its rights under this Release.

14. Entire Agreement. This Release, together with the Transition Agreement,
contains the entire understanding of the Parties as to the subject matter hereof
and supersedes all prior and contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof.

15. No Oral Modification. This Release may not be amended or modified except by
an agreement in writing signed by both Parties.

16. Severability. If a court of competent jurisdiction should rule that any
provision of this Release is invalid, illegal, or unenforceable in any respect,
such ruling shall not affect the validity and enforceability of any other
provision thereof, and this Release shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

12



--------------------------------------------------------------------------------

17. Attorneys’ Fees. The Parties agree that in the event it becomes necessary to
seek judicial remedies for the breach or threatened breach of this Release, the
prevailing party will be entitled, in addition to all other remedies, to recover
from the non-prevailing party reasonable attorneys’ fees and costs.

18. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Release comply with Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Release
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company be liable for any additional tax, interest, or penalty that may be
imposed on Employee by Code Section 409A or damages for failing to comply with
Code Section 409A. The Parties acknowledge that the provisions of Section 13 of
the Transition Agreement are hereby incorporated herein.

19. Consideration and Revocation Period. Employee acknowledges that Employee has
a period of sixty (60) days after Employee’s receipt of this Release in which to
consider entering into this Release (the “Consideration Period”). Employee has
the right to sign this Release sooner than the expiration of the Consideration
Period. If Employee does so, Employee acknowledges that Employee waives the
right to the full 60-day Consideration Period. Employee may also revoke the
signed Release at any time during a seven (7) day period following Employee’s
execution of this Release, (the “Revocation Period”) by providing written notice
of revocation in accordance with Section 11 of this Release. The notice must be
received by the Company no later than the seventh day after signing this
Release.

20. Agreement Knowing and Voluntary. Employee is advised that Employee has the
right to and should consult with an attorney of Employee’s choice, at Employee’s
expense, during the Consideration and/or Revocation Periods. By signing this
Release, Employee acknowledges that Employee has had an adequate opportunity to
consult with an attorney and consider this Release. Employee further
acknowledges that Employee has carefully read and fully understands all the
provisions of this Release, specifically including the General Release of Claims
included in Section 1 of this Release. Employee acknowledges that Employee is
fully satisfied with the terms and conditions of this Release, including,
without limitation, the Separation Benefits received, or to be received, by
Employee from the Company. Finally, Employee also acknowledges that Employee is
voluntarily entering into this Release without any threat or coercion. If
Employee chooses to revoke this Release within the Revocation Period, the
Release shall become null and void, and Employee shall not be entitled to any of
the Separation Benefits and shall, to the extent already received, immediately
return such Separation Benefits to the Company, as further required by
Section 3(d) of the Transition Agreement. Should Employee not exercise
Employee’s right to revoke this Release within seven (7) days of the date of
execution, this Release shall be held in full force and effect, and each Party
shall be obligated to comply with its requirements.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Release as of the date below.

 

Dated:   

 

   Brenda Belger Dated:    ADDUS HEALTHCARE, INC.    By:  

R. Dirk Allison

   Title:   Chief Executive Officer     

 

14